Usman Shakeel Direct Dial: (312) 777-7143 usman.shakeel@lw.com 330 North Wabash Avenue Suite 2800 Chicago, Illinois60611 Tel: +1.312.876.7700Fax: +1.312.993.9767 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Milan Barcelona Moscow Beijing Munich Boston New Jersey Brussels New York September 26, 2014 Chicago Orange County Doha Paris Dubai Riyadh Düsseldorf Rome Frankfurt San Diego VIA EDGAR Hamburg San Francisco Hong Kong Shanghai U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-0505 Houston Silicon Valley London Singapore Los Angeles Tokyo Madrid Washington, D.C. Re: Allied Asset Advisors Funds Iman Fund File Nos.333-30924; 811-09821 Post-Effective Amendment No. 21/23 Ladies and Gentlemen: We hereby consent to the use of our name and to the reference to our Firm under the caption “Legal Counsel” in the Statement of Additional Information that is included in Post-Effective Amendment No. 21/23 to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended, of Iman Fund. This consent does not constitute a consent under Section 7 of the 1933 Act and in consenting to the use of our name and the reference to our Firm under such caption we have not certified any part of the Registration Statement and do not otherwise come within the categories of persons whose consent is required under Section 7 or the rules and regulations of the U.S. Securities and Exchange Commission thereunder. Very truly yours, /s/ Latham & Watkins Latham & Watkins
